DETAILED ACTION
The following claims are pending in this office action: 1-18
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 07/19/2019 accepted.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2019 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, an initialed and dated copy of Applicant’s IDS form 1449 filed 07/19/2019 is attached to the instant Office action. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-7, and 9 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 recites the limitation “a function that returns the input data of the error-causing case” (claim 6, pg. 29, ln. 18-19). It is unclear if “a function” is referring to the prior instance of “a function” (claim 5, pg. 29, ln. 11-12) or if it is a new instance of a function.   If “a function” is referring the earlier instance examiner suggests changing the limitation to “the function”.  
Claim 7 recites the limitation “a function that returns the input data of the error-causing case” (claim 7, pg. 30, ln. 1). It is unclear if “a function” is referring to the prior instance of “a function” (claim 
Claim 7 recites the limitation “the function called by the operator” (claim 7, pg. 30, ln. 4-5). It is unclear if “the function” is referring to the prior instance of “a function” (claim 5, pg. 29, ln. 11-12) or if it is a new instance of a function.   If “the function” is referring to a new instance examiner suggests changing the limitation to “a second function”.  
Claim 7 recites the limitation “the function extracted by analyzing the symbol table stored in the header of the binary” (claim 7, pg. 30, ln. 6-7). It is unclear if “the function” is referring to the prior instance of “a function” (claim 5, pg. 29, ln. 11-12) or if it is a new instance of a function.   If “the function” is referring to a new instance examiner suggests changing the limitation to “a third function”.  
Claim 9 recites the limitation “the first operator” (claim 9, pg. 30, ln. 20). There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests replacing “the first operator” with “a first operator”.  
Claim 9 recites the limitation “the first second operator” (claim 9, pg. 30, ln. 19). There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests replacing “the second operator” with “a second operator”.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-2, 5, 8-10, and 12-18 are rejected under 35 USC § 102(a)(1) as being anticipated by Daymont (US Pub. 2017/0017789) (hereinafter “Daymont”). 

As per claim 1, Daymont teaches a method of tracking the location of the cause of a binary vulnerability, the method being performed by a computing apparatus and comprising: adding first taint information to a first operand register ([Daymont, para. 0056] a variable V1 contains unsafe data [first taint information] that has been previously supplied by user input, and is moved [added] to processor register AX [a first operand register]) tainted by input data of an error-causing case; ([Para. 0051] user input is provided and represents ‘taint’ or unsafe data which may cause an error in the computer system)
generating second taint information for a second operand register by using the first taint information, wherein the second operand register is tainted by the input data of the first operand register; and ([Daymont, Fig. 8; para. 0085-0086] the format L:V denotes that data in V is stored in data location L.  At step l4, the operation L1: V1+L5:CX is performed.  The result is in L5:CX [the second operand register] as well as L1:V1 and then is moved to L6:DX.  [Para. 0087-0089] Specifically, the data location L1 which has the input unsafe variable V1, which ends up in data location L6 representing register DX and both the CX and DX registers are tainted by the input data that was first stored in the first operand register during another instruction I2, so are included in the data map)
tracking at least one of a plurality of pieces of the input data that caused an error among the input data of the error-causing case by tracing back taint information for each register of each operand to where the error initially occurred. ([Daymont, para. 0026; para. 0031] for each flow path of the basic clock, the data locations referenced by the instructions are identified.  These locations are tracked as the basic block is traversed to its endpoint, and a data map is created, tracing any unsafe data from its termination to origin [tracing back taint information].  Then a flow map is created that includes the data flow inputs [a plurality of pieces of the input data] and outputs.  The security report generated according the flow map also identifies values of any registers containing the unsafe data [register of each opearand to where the error initially occurred])

As per claim 2, Daymont also teaches wherein adding the first taint information to the first operand register tainted by the input data of the error-causing case comprises adding first taint information for a register of a source operand, wherein the first operand register is the source operand.  ([Daymont, para. 0056] Tainted data V1, after being moved to the AX register is copied to the variable V2.  The copy is from the AX register to the location L3 where the variable V2 is, and so the AX register is the source operand register. [Para. 0048-0049] Alternatively, disclosed is a programming construct that comprises all the necessary and desirable attributes required by an Assembly programing language which includes an operation, a source/destination operand at a first operand register, and a source/destination operand at a second operand register, ie. mov EAX, EBP/mov EBP, EAX)

As per claim 5, Daymont teaches claim 2.  
Daymont also teaches wherein adding the first taint information to the first operand register tainted by the input data of the error-causing case further comprises adding the first taint information to the first operand register, wherein the first operand register is first tainted by a function that returns the input data of the error-causing case.  ([Daymont, para. 0068-0069; Fig. 4] custom unsafe data propagation rules are disclosed, for example, where a function call will propagate the value of its object instance [constructor/input data] to the return value of the function, and the value is then expressed/output/returned to an XML file.  [Para. 0056] the input data/object instance, as user input data, is unsafe/taint data [input data of the error-causing case] that is added to a first operand register)

As per claim 8, Daymont teaches claim 1.  
Daymont also teaches wherein generating the second taint information for the second operand register by using the first taint information comprises updating the second taint information using the first taint information generated for the second operand register of a second operator, wherein the second operand register is a source operand, ([Daymont, Fig. 8; para. 0086-0089] specifically, the data location L1 which has the input unsafe variable V1 [taint information], which ends up in data location L6 representing register DX and both the CX and DX registers are tainted [second taint information using the first taint information] by the input data that was first stored in the first operand register during another instruction I2; the second operand is used to copy [updating the second taint information] to a destination DX, and so is a source operand) and wherein the second operand register was used in the second operator existing before a first operator of the second operand register.  ([Fig. 8; para. 86] the instruction I4 [second operand register CX used in the second operator add] was used/existing before the instruction I5 [second operand register CX used in the first operator move])

As per claim 9, Daymont teaches claim 1.  
Daymont also teaches wherein generating the second taint information for the second operand register by using the first taint information comprises not generating the second taint information if the second operand register is a source operand, and wherein the second operand register was not used in the second operator existing before the first operator of the second operand register.  ([Daymont, para.0057; para. 0092] only basic blocks that contain unsafe instructions, are put into the 1-to-many data flow map to determine where its tainted data ends end.  In other words, blocks that do not contain unsafe instructions, i.e. a copy CX to DX without adding the tainted data V1 before copy [second operate being a source operand, and wherein the second operand register was not used in the second operator existing before the first operator of the second operand register] are not put into the data flow map [not generating the second taint information].  An exhaustive iteration instruction by instruction is avoided) 

As per claim 10, Daymont teaches claim 1.  
Daymont also teaches wherein generating the second taint information for the second operand register by using the first taint information comprises generating the second taint information for the second operand register by using the first taint information of a source operand, ([Daymont, Fig. 8; para. 0086] specifically, the data location L1 which has the input unsafe variable V1 [taint information], which ends up in data location L6 representing register DX and both the CX and DX registers are tainted [second taint information using the first taint information] by the input data that was first stored in the first operand register AX during another instruction I2; V1 [first taint information] in AX is used to add [a source operand as the destination L1:V1 is the source of the addition operation] to CX) and wherein the second operand register is a destination operand. ([Fig. 8; para. 0086] the information in AX is added to CX and stored in CX, and so CX is the destination operand)

As per claim 12, Daymont teaches claim 10.  
Daymont also teaches wherein generating the second taint information for the second operand register by using the first taint information further comprises updating the second taint information using the first taint information, ([Daymont, Fig. 8; para. 0086-0089] specifically, the data location L1 which has the input unsafe variable V1 [taint information], which ends up in data location L6 representing register DX and both the CX and DX registers are tainted [second taint information using the first taint information] by the input data that was first stored in the first operand register during another instruction I2; the second operand is used to copy [updating the second taint information] to a destination DX, and so is a source operand) wherein the source operand is different from a constant value, and wherein an operator of the second operand register is a substitution operator.  ([Fig. 8; para. 0086] the source operand is CX – a process register, and so is different from a constant value.  One of the operators of the second operand register is mov, a substitution operator [see para. 0069 of the instant application])

As per claim 13, Daymont teaches claim 10.  
Daymont also teaches wherein generating the second taint information for the second operand register by using the first taint information further comprises adding second taint information using first taint information, ([Daymont, Fig. 8; para. 0086-0089] specifically, the data location L1 which has the input unsafe variable V1 [taint information], which ends up in data location L6 representing register DX and both the CX and DX registers are tainted [second taint information using the first taint information] by the input data that was first stored in the first operand register during another instruction I2; the second operand is used to copy [updating the second taint information] to a destination DX, and so is a source operand) wherein the source operand is different from a constant value, and wherein the operator of the second operand register is different from a substitution operator. ([Fig. 8; para. 0086] the source operand is CX – a process register, and so is different from a constant value.  Another operator of the second operand register is add, an addition operator and different from a substitution operator [see para. 0069 of the instant application])

As per claim 14, Daymont teaches claim 1.  
Daymont also teaches wherein tracking at least one of a plurality of pieces of the input data that caused the error among the input data of the error-causing case by tracing back the taint information for each register of each operand to where the error initially occurred further comprises tracking the input ([Daymont, para. 0051] user input provided by the operator that violates the bounds of a program variable which results in an error is known as taint information and is tracked by the taught system) of an operand register existing in an instruction at the point where the error occurred ([Para. 0055-0056] the operand register AX that calls variable V2 which causes buffer overflow error to happen is tracked)  according to the type of the error.  ([Para. 0067] a determination what data is tracked is based on attributes [user input/instruction/error type – see para. 0049 and para. 0056])  

As per claim 15, Daymont teaches claim 14.  
Daymont also teaches wherein tracking at least one of a plurality of pieces of the input data that caused the error among the input data of the error-causing case by tracing back the taint information for each register of each operand to where the error initially occurred further comprises tracking the input data that caused the error ([Daymont, para. 0051] user input provided by the operator that violates the bounds of a program variable which results in an error is known as taint information and is tracked by the taught system) by using taint information of a destination operand of the instruction, ([Para. 0091-0092) ending locations of instructions [destination operands] such as register DX described above, are tracked in the data map and used to determine vulnerabilities/errors/unsafe instructions) wherein the error is an error caused by a write operation. ([Para. 0086; 0091) an unsafe instruction disclosed is the I6: the move instruction, which writes data to the DX register, which violates the bounds of the DX register)

As per claim 16, Daymont teaches claim 14.  
Daymont also teaches wherein tracking at least one of a plurality of pieces of the input data that caused the error among the input data of the error-causing case by tracing back the taint information for ([Daymont, para. 0051] user input provided by the operator that violates the bounds of a program variable which results in an error is known as taint information and is tracked by the taught system) by using taint information of a source operand of the instruction, ([Para. 0072) the execution trace for a security report that determines unsafe data contains the entire lifecycle or trace of that data along with name/labels of all the instructions.  One such instruction includes/uses the source operand of the instruction I2: the copy instruction which copies data from AX [the source operand] to L3:V2) wherein the error is an error caused by a read operation. ([Para. 0085) an unsafe instruction disclosed is the I2: the copy instruction, which identifies [reads] data from the AX register, which, as data V1 is tainted, results in an error as the register read is tainted)

As per claim 17, Daymont teaches claim 14.  
Daymont also teaches wherein tracking at least one of a plurality of pieces of the input data that caused the error among the input data of the error-causing case by tracing back the taint information for each register of each operand to where the error initially occurred further comprises tracking the input data that caused the error ([Daymont, para. 0051] user input provided by the operator that violates the bounds of a program variable which results in an error is known as taint information and is tracked by the taught system) by using taint information of a register indicating a base index of a function, ([Para. 0055-0056) included in the data flow model is a function call that is performed on tainted data; the process register associated [in this example, AX] and instruction information associated with the function call that is performed on tainted data [taint information of a register] is used to track the input that caused the error; [para. 0049] the instruction information includes the base address/index of the function) and wherein the error is an error caused by the execution of the function. ([Para. 0056) the execution of the strcpy function causes the buffer overflow error)

As per claim 18, Daymont teaches a computing apparatus comprising: a memory into which a binary analysis program is loaded; and ([Daymont, para. 0048] executable binary code is run on a platform such as a computer mainframe which includes a memory)
A processor which executes the binary analysis program loaded into the memory, wherein the binary analysis program comprises instructions for implementing the program.  ([Daymont, para. 0025; para. 0047-0048] the computer mainframe executes instructions that performs a binary analysis program)
The instructions perform the steps of the method of claim 1, has language that is identical or substantially similar to the method of claim 1, and thus is rejected with the same rational applied against claim 1.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Daymont in view of Murthy (US Pub. 2019/0377565) (hereinafter “Murthy”).

As per claim 3, Daymont teaches claim 2.  
Daymont does not clearly teach wherein adding the first taint information to the first operand register tainted by the input data of the error-causing case further comprises adding the first taint information for the first operand register, and wherein the first operand register is first tainted by the 
However, Murthy teaches wherein adding the first taint information to the first operand register tainted by the input data of the error-causing case further comprises adding the first taint information for the first operand register, and wherein the first operand register is first tainted by the input data of the error-causing case input from a main function ([Murthy, para. 0032; para. 0035] an example string copy program where buffer overflow [error] may occur includes a main function with user inputs argc and argv [error-causing case inputs] which corresponds the a maximum input length.  [Para. 0039] the particular input that causes the overflow [taint information] is disclosed as a return value of 0x9000040 vs. 0x41414141.  [Para. 0041-0042] the particular stack location [operand register] that corresponds to the corrupted return address [tainted by the input data] is determined [added])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Daymont with the teachings of Murthy to include wherein adding the first taint information to the first operand register tainted by the input data of the error-causing case further comprises adding the first taint information for the first operand register, and wherein the first operand register is first tainted by the input data of the error-causing case input from a main function.  One of ordinary skill in the art would have been motivated to make this modification because such a technique would allow for detecting and patching a function that causes buffer overflow and improve functionality of a computing device.  (Murthy, para. 0019-0020)

As per claim 4, Daymont in view of Murthy teaches claim 3.  
Daymont does not clearly teach wherein adding the first taint information to the first operand register tainted by the input data of the error-causing case further comprises adding the first taint 
However, Murthy teaches wherein adding the first taint information to the first operand register tainted by the input data of the error-causing case further comprises adding the first taint information for the first operand register indicating an address value of a relative addressing mode that uses ebp as a base, wherein an operator of the first operand register is included in the main function, and wherein a source operand of the operator is the address value ([Murthy, para. 0033] instructions [operator] where the ebp operand is the base pointer of a main function [uses ebp as a base; operator included in main] and where the ebp operand as a relative address [relative addressing mode] is closed – i.e. ebp + offset address.  [Para. 0041-0042] the first/base stack corresponding to operating the program [register corresponding to ebp of the main function] is collected and analyzed to see which address portion was corrupted [adding taint information for the first operand register])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Daymont with the teachings of Murthy to include wherein adding the first taint information to the first operand register tainted by the input data of the error-causing case further comprises adding the first taint information for the first operand register indicating an address value of a relative addressing mode that uses ebp as a base, wherein an operator of the first operand register is included in the main function, and wherein a source operand of the operator is the address value.  One of ordinary skill in the art would have been motivated to make this modification because such a technique would allow for determining which specific address was corrupted during the operation of the program, allowing for patching of the corruption to prevent the particular function from overflowing the buffer.  (Murthy, para. 0042; para. 0046)

As per claim 6, Daymont teaches claim 5.  
Daymont does not clearly teach wherein adding the first taint information to the first operand register tainted by the input data of the error-causing case further comprises adding the first taint information for the first operand register, wherein the first operand register is eax, and wherein an operator immediately before the operator of the first operand register is an operator calling a function that returns the input data of the error-causing case. (However, see Daymont, para. 0048-0049: all necessary attributes of a programing construct in the assembly programing language such as an eax register for storing an input [such as the AX register] where the input is tainted input generated from user parameters and a function [such as the string copy function in para. 0056] that returns the input parameters)
However, Murthy teaches wherein adding the first taint information to the first operand register tainted by the input data of the error-causing case further comprises adding the first taint information for the first operand register, wherein the first operand register is eax, and wherein an operator immediately before the operator of the first operand register is an operator calling a function that returns the input data of the error-causing case.  ([Murthy, para. 0033] on line 0x08048495, the first operand register is eax, and the call operator immediately before the mov EAX operation is a call to a function 0x8048340.  [Para. 0039] the call to the function is a call to the strcpy function which returns data inputs which correspond to the buffer overflow error [a function that returns the input data of the error-causing case])
.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Daymont in view of Murthy as applied to claim 6 above, and further in view of Miskelly et al. (US Pub. 2017/0116108) (hereinafter “Miskelly”).

As per claim 7, Daymont in view of Murthy teaches claim 6. 
Daymont in view of Murthy does not clearly teach wherein adding the first taint information to the first operand register tainted by the input data of the error-causing case further comprises: extracting a function that returns the input data of the error-causing case by analyzing a symbol table stored in a header of a binary, the location of the cause of whose vulnerability is to be tracked; and adding the first taint information for the first operand register, wherein the function called by the operator immediately before the operator of the first operand register is the same as the function extracted by analyzing the symbol table stored in the header of the binary.
However, Miskelly teaches wherein adding the first taint information to the first operand register tainted by the input data of the error-causing case further comprises: extracting a function that returns the input data of the error-causing case by analyzing a symbol table stored in a header of a binary, the location of the cause of whose vulnerability is to be tracked; and ([Miskelly, para. 0105; para. 0188] the debugging system with a function that returns an eax register is capable of identifying a bug-related artifact [input data of the error-causing case: see para. 0120] by using [analyzing] a symbol table, which contains the address/location of the bug-related artifact.  [Para. 0105] The executable code [binary] includes a symbol table.  [Para. 0109] The location of the symbol table in the header of the executable code is in the #define [header] section)
adding the first taint information for the first operand register, wherein the function called by the operator immediately before the operator of the first operand register is the same as the function extracted by analyzing the symbol table stored in the header of the binary. ([Miskelly, Fig. 10; Para. 0183-0184] for example, where the access violation [taint occurs [is added] at 012B5E39 with a function involving the eax operand register [the first operand register], expansion to 4 instructions [this is the function called by the operator immediately before as it is the closest symbolic name that is referenced by the register – alternatively, an instance where the symbolic name is 1 operation/instruction before the first operand register instruction is disclosed in para. 0114 – where there is a short sequence of only two assembly instructions] leads to the symbolic name root [the function extracted – see para. 0167].  The extraction accomplished by analysis of the symbol name based on a symbol collection entry [a symbol table – see para. 0090]. [Para. 0189] an embodiment assumes that a return value from a function is always in the eax register, and so the function called by the operator is the function that returns the input data.  [Para. 0105] The executable code [binary] includes a symbol table.  [Para. 0109] The location of the symbol table in the header of the executable code is in the #define [header] section)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Daymont in view of Murthy with the teachings of Miskelly to include wherein adding the first taint information to the first operand register tainted by the input data of the error-causing case further comprises: extracting a function that returns the input data of the error-causing case by analyzing a symbol table stored in a header of a binary, the location of the cause of whose vulnerability is to be tracked; and adding the first taint information for the first operand register, wherein the function called by the operator immediately before the operator of the first operand register is the same as the function extracted by analyzing the symbol table stored in the such a technique would enhance ability to find access violations or other bugs to identity apparent problems within complex expressions, such as expressions associated with symbolic names.  (Miskelly, para. 0047)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Daymont in view of Saxena et al., April, 2008; Efficient Fine-Grained Binary Instrumentation with Applications to Taint-Tracking; In Proceedings of the 6th annual IEEE/ACM international symposium on Code generation and optimization; pg. 74-83 (hereinafter “Saxena”).  

As per claim 11, Daymont teaches claim 10. 
Daymont does not clearly teach wherein generating the second taint information for the second operand register by using the first taint information further comprises not generating the second taint information, and wherein the source operand is a constant value.
However, Saxena teaches wherein generating the second taint information for the second operand register by using the first taint information further comprises not generating the second taint information, and wherein the source operand is a constant value. ([Saxena, pg. 3, Sec. 2.1: Dynamic Taint Tracking] in taint tracking programs, where source operands and destination operands associated with every instructions are tracks, when the source operand is a constant, the source operand is considered as untainted [not generating the second taint information])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Daymont with the teachings of Saxena to include wherein generating the second taint information for the second operand register by using the first taint information further comprises not generating the second taint information, and wherein the without such optimization, the taint tracking program has heavy performance overhead, and with such optimization, improvements be made in the performance speed of such taint tracking programs.  (Saxena, pg. 3, Sec. 2.1: Dynamic Taint Tracking)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gutson et al. (US Pub. 2019/0042760) discloses identifying a vulnerable value in assembly code that is associated with input data and gives various examples of operand register usage and vulnerabilities associated with such usage.  
Lyra (US Pub. 2018/0004526) discloses a method for tracing data addresses, such addresses including ebp and other assembly language registers, and problem analysis of such registers.  
Ishiyama (US Patent No. 9,177,136) discloses a method for preventing execution of malicious program code that determines address of registers including an EBP register and is associated with a main function that executes instructions, and detects errors produced by operations of users.  
Wang et al. (US Pub. 2015/0242626) discloses stepping iteratively through memory instructions to detect rootkits, recording an instruction as a candidate based on whether the instruction is associated with an EBP register.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHE LIU whose telephone number is (571) 272-3634.  The examiner can normally be reached on Monday - Friday: 8:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Z.L./Examiner, Art Unit 2493 

/Jeremy S Duffield/Primary Examiner, Art Unit 2498